       Case: 19-17213, 01/20/2021,
Case 4:19-cv-05210-RMP    ECF No. ID:
                                   28011970120,  DktEntry:
                                        filed 01/20/21     139, Page 1 of
                                                        PageID.6452       3 1 of 3
                                                                       Page

                                                                         FILED
                   UNITED STATES COURT OF APPEALS                         JAN 20 2021

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




CITY AND COUNTY OF SAN                         No.   19-17213
FRANCISCO; COUNTY OF SANTA
CLARA,                                         D.C. No. 4:19-cv-04717-PJH
                                               Northern District of California,
             Plaintiffs-Appellees,             Oakland

v.
                                               ORDER
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; U.S. DEPARTMENT OF
HOMELAND SECURITY, a federal
agency; CHAD F. WOLF, in his official
capacity as Acting Secretary of the United
States Department of Homeland Security;
KENNETH T. CUCCINELLI, in his
official capacity as Acting Director of
United States Citizenship and Immigration
Services,

             Defendants-Appellants.



STATE OF CALIFORNIA; DISTRICT                  No.   19-17214
OF COLUMBIA; STATE OF MAINE;
COMMONWEALTH OF                                D.C. No. 4:19-cv-04975-PJH
PENNSYLVANIA; STATE OF                         Northern District of California,
OREGON,                                        Oakland

             Plaintiffs-Appellees,

v.
       Case: 19-17213, 01/20/2021,
Case 4:19-cv-05210-RMP    ECF No. ID:
                                   28011970120,  DktEntry:
                                        filed 01/20/21     139, Page 2 of
                                                        PageID.6453       3 2 of 3
                                                                       Page




U.S. DEPARTMENT OF HOMELAND
SECURITY, a federal agency; UNITED
STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; CHAD F. WOLF, in his official
capacity as Acting Secretary of the United
States Department of Homeland Security;
KENNETH T. CUCCINELLI, in his
official capacity as Acting Director of
United States Citizenship and Immigration
Services,

             Defendants-Appellants.



STATE OF WASHINGTON;                           No.   19-35914
COMMONWEALTH OF VIRGINIA;
STATE OF COLORADO; STATE OF                    D.C. No. 4:19-cv-05210-RMP
DELAWARE; STATE OF ILLINOIS;                   Eastern District of Washington,
STATE OF MARYLAND;                             Richland
COMMONWEALTH OF
MASSACHUSETTS; DANA NESSEL,
Attorney General on behalf of the People
of Michigan; STATE OF MINNESOTA;
STATE OF NEVADA; STATE OF NEW
JERSEY; STATE OF NEW MEXICO;
STATE OF RHODE ISLAND; STATE
OF HAWAII,

             Plaintiffs-Appellees,

v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, a federal agency; KEVIN K.
MCALEENAN, in his official capacity as


                                        2
       Case: 19-17213, 01/20/2021,
Case 4:19-cv-05210-RMP    ECF No. ID:
                                   28011970120,  DktEntry:
                                        filed 01/20/21     139, Page 3 of
                                                        PageID.6454       3 3 of 3
                                                                       Page




Acting Secretary of the United States
Department of Homeland Security;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, a federal
agency; KENNETH T. CUCCINELLI, in
his official capacity as Acting Director of
United States Citizenship and Immigration
Services,

              Defendants-Appellants.


Before: SCHROEDER, W. FLETCHER, and VANDYKE, Circuit Judges.

      Defendants-Appellants have moved to stay the issuance of this Court’s

mandate pending resolution of a petition for a writ of certiorari in this case, which

Defendants-Appellants intend to file if the Supreme Court grants certiorari in either

or both of the two parallel cases named below. The motion is GRANTED as

follows: the mandate is stayed pending the Supreme Court’s final disposition of

Wolf v. Cook County, Illinois, petition for cert. pending, No. 20-450 (filed Oct. 7,

2020) and Department of Homeland Security v. New York, petition for cert.

pending, No. 20-449 (filed Oct. 7, 2020). Fed. R. App. P. 41.




                                           3
